Citation Nr: 9915360	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for swelling of the legs 
and feet.  


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from  December 1974 
to December 1978 and from February 1980 to June 1996.  

This appeal arose from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).  The RO, in pertinent part, 
denied the veteran's claims for entitlement to service 
connection for swelling of the legs and feet, and a low back 
disorder. 

The Board of Veterans' Appeals (Board) issued a remand in 
January 1999 for development including obtaining additional 
medical records and scheduling of a VA examination.  Records 
were received and VA examinations were conducted as ordered.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The case has 
been returned to the Board for appellate review.


FINDING OF FACT

The claim for entitlement to service connection for swelling 
of the legs and feet is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for swelling 
of the legs and feet is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

Service medical records show that the veteran was treated in 
February 1975 for a swollen left ankle.  No trauma was 
sustained.  In February 1993 she was seen for swelling of the 
right leg.  There was no history of trauma.  She was seen in 
March 1993 for lower extremity complaints including swelling 
of the right inner leg.  X-rays showed no bony abnormality 
and echogram ruled out thrombophlebitis.  A computed 
tomography (CT) scan of the pelvis ruled out neoplasm or 
lymphedema.  A bone scan was negative for stress fracture of 
the tibia.  

In June 1995 the veteran was seen for bilateral leg and feet 
discomfort with intermittent swelling of the lower legs 
relieved by rest and elevation.  She reported that pain 
increased at night.  Examination showed the veteran to be 
neurovascularly intact.  There was 1+ edema, but no erythema 
or ecchymosis.  The impression was leg pain probably due to 
dependent edema.  Medication was prescribed.  It was 
recommended that she elevate her legs at night and start 
exercising.  She was seen again in November 1995 for swelling 
of the right lower leg.  There was edema in the right foot.  
She was neurovascularly intact.  The impression was edema of 
unknown etiology.  In December she complained of swelling and 
pain in both feet and lower legs.  The impression was 
dependent edema.  She was seen in April 1996 for swelling of 
the legs.  There was a question of menopause.  

In her notice of disagreement (NOD) submitted in November 
1996 and substantive appeal submitted in January 1997, the 
veteran asserted that she was having continuous problems with 
her legs despite medication.  She then explained that edema 
was not found on a doctor visit because she was taking 
medication.  

Records were requested for a number of treatment providers.  
A doctor's report from December 1996 showed complaints of 
edema with joint pains and myalgias.  The veteran reported 
that swelling was worse during menses.  No edema was noted.  
During visits in April, July and August of 1997 there was no 
edema of the lower extremities.  In December 1997 the veteran 
stated that she had lower extremity edema.  There was no 
notation that edema was found on examination.  During a 
private medical visit in May 1998, the veteran reported 
infrequent lower extremity edema.  There was no notation that 
edema was found.  The assessment was leg pain with a question 
of radiculopathy.  

The veteran was provided VA vascular and orthopedic 
examinations in September 1998.  On the vascular examination, 
the veteran reported a long history of swelling, 
predominantly in her right leg, and leg pain.  She added that 
swelling would resolve with leg "evaluation".  Examination 
of the heart, lungs and vascular system was negative.  

There was no cyanosis or edema of the extremities.  The 
veteran stated that this was typical for morning and that her 
legs would swell by evening.  Various tests were performed.  
No pathology was identified.  The impression was 
nonvasculogenic lower extremity swelling by report, not seen 
on examination.  The symptoms of leg pain were felt to be 
consistent with sciatica.  The examiner did not feel that 
there was venous insufficiency requiring a graded compression 
hose but she was advised that she could consider using a 
generic compression hose.  

On the orthopedic examination, the veteran reported pain and 
swelling in the lower extremities bilaterally with associated 
back pain.  She stated that the symptoms started in 1990 and 
were progressively worsening.  On examination there was no 
indication that edema was present.  The impression was low 
back pain with bilateral sciatica.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting her lay opinion because 
she is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
veteran fails to submit a well grounded claim, VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 
(1993); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
38 C.F.R. § 3.159(a) (1998).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  


Analysis

With regard to the veteran's claim for service connection for 
swelling of the legs and feet, the Board's review of the 
evidentiary record discloses that while low extremity 
swelling was shown on occasion in active service, it has not 
been shown in recent treatment records or examination 
reports, and no chronic disorder manifested by swelling of 
the legs and feet has been found or diagnosed on examination.  
As a chronic acquired disorder manifested by swelling of the 
legs and feet has not been shown to exist on the basis of the 
most recent medical evidence of record, there is no basis 
upon which to predicate a grant of entitlement to service 
connection. See 38 C.F.R. § 3.303; Caluza, Brammer.  

The record shows that the veteran has complained of leg pain 
associated with swelling of the lower extremities.  In 
September 1998 a VA examiner attributed the appellant's leg 
pain to sciatica, a disorder diagnosed as associated with low 
back pain.  As the Board noted earlier, the RO previously 
denied the appellant's claim of entitlement to service 
connection for a low back disorder.  The veteran did not 
appeal this denial, and this issue is otherwise not part of 
the current appeal.  

In essence, the veteran's claim is based solely on her lay 
opinion.  While a lay person may report her symptomatology, 
she does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find her claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for swelling of the legs and feet must be denied 
as not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claims. McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  


ORDER

The veteran, not having submitted a well-grounded claim for 
entitlement to service connection for swelling of the legs 
and feet, her appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





